Cross appeal unanimously dismissed without costs and order otherwise affirmed. Memorandum: The record fails to show any cross appeal taken by plaintiff Augenstein from denial of his cross motion for summary judgment (see, 10 Carmody-Wait 2d, NY Prac § 70:171, at 184; see, e.g., Matter of May v Accident & Cas. Ins. Co., 275 App Div 1007). We therefore do not reach the issue briefed by *947plaintiffs concerning plaintiff AugePstein. Plaintiffs’ cross appeal is dismissed based on the superseding order in Adams v Taylor Instrument (195 AD2d 1058 [decided herewith]; see, Loafin’ Tree Rest, v Pardi [appeal No. 1], 162 AD2d 985). Defendants have failed to establish their entitlement to summary judgment as a matter of law with respect to plaintiff Augenstein’s first and second causes of action (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065) and thus we affirm the order with respect to that issue only. (Appeals from Order of Supreme Court, Monroe County, Rosenbloom, J.—Summary Judgment.) Present—Callahan, J. P., Pine, Balio, Lawton and Doerr, JJ.